Citation Nr: 1645887	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Whether new and material evidence has been received to reopen the claim of entitlement to nonservice-connected death pension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 17, 1954, to October 24, 1954.  The Veteran died in August 1989, and the appellant is his surviving spouse. 

This matter comes to the Board of Veterans 'Appeals (Board) on appeal from an August 2011 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2013, the appellant testified at a videoconference at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The Board subsequently remanded this appeal for additional claim development in January 2015, and the case has now been returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the appellant is afforded the due process and claim development assistance.

As noted in the January 2015 Board remand decision, the Veteran's military enlistment examination records do not reflect any evidence of a pre-existing heart or cardiovascular condition.  However, on a routine chest X-ray completed shortly after enlistment, medical findings showed a dilated pulmonary artery segment, and additional examination revealed a Grade II systolic murmur in the pulmonic area.  The Veteran was diagnosed with heart disease, congenital, n.e.c. (pulmonic stenosis).  In October 1954, a service medical board determined the Veteran was not physically qualified for retention and further service, and the Veteran was discharged from military service.  The Veteran's August 1989 death certificate indicated that he sustained multiple traumatic injuries include head and brain injuries.  The appellant has stated that she believes that the Veteran underwent a cardiovascular event shortly before his death, and that this cardiovascular event caused him to fall and sustain the traumatic injuries noted on his death certificate.

The Board notes that the VA Office of General Counsel has advised that diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations.  VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).

In turn, defects of congenital, development or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303 (c) (2016).  However, many such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In the above context, VAOPGCPREC 82-90 initially points out that the terms "disease" and "defect" do in fact share many common elements and, as such, are often used interchangeably within the medical community.  However, the VA Office of General Counsel opinion's on the difference between a disease and defect parsed out the distinctions between those terms for the purposes of VA disability claims adjudication.  According to the VA Office of General Counsel, a "disease" may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown, which is capable of improving or deteriorating.  VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).  In turn, a "defect" is defined as a structural or inherent abnormality or condition, which is more or less stationary in nature, and not considered capable of improving or deteriorating.  Id.

Defects of congenital, development, or familial (hereditary in) origin are normally static conditions which are incapable of improvement or deterioration.  Id.  A disease, on the other hand, even one which is congenital, development, or familial (hereditary in) origin, is usually capable of improvement or deterioration.  Id.  As such, the terms "defect" and "disease" have very specific meanings within the context of VA disability claims adjudication, with the former denoting a nature of being static and the latter denoting a nature of change.

Accordingly, VAOPGCPREC 82-90 and VAOPGCPREC 67-90 make clear that the term "disease" in 38 U.S.C.A. §§ 1110 and 1311, and the term "defect" in 38 C.F.R. § 3.303 (c) must be interpreted as being mutually exclusive.  In this function, when considering a condition of congenital, development, or familial (hereditary in) origin, close attention must be paid to whether the condition is properly classified as a "disease process" or is simply a "defect or abnormality."

Addressing the appellant's service connection for cause of death claim, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion for Dependency and Indemnity Compensation (DIC) claims, which includes service connection for cause of death, whenever it is necessary to substantiate the underlying DIC claim.  Finding that there was sufficient evidence of record to necessitate the provision of a VA cause of death opinion, the January 2015 Board decision directed the AOJ to procure several medical opinions relevant to the Veteran's claim, including an opinion identifying whether the Veteran's in-service diagnosis of congenital heart disease, n.e.c., pulmonic stenosis, was a congenital defect or congenital disease, and additional opinions based on this initial finding.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, after reviewing the VA examination report provided in March 2016, the Board finds that the opinions provided did not substantially comply with the VA examination remand directives of the January 2015 Board decision.  Specifically, while the March 2016 VA examiner explained that the Veteran's in-service heart disorder was congenital in nature, she did not further specify whether it was a defect or disease, as explained in detail above.  Moreover, in providing a negative medical opinion the March 2013 VA examiner did not discuss the November 2013 private physician statement addressing the Veteran's condition and it's relation to potential heart failure and other cardiovascular events, as directed by the January 2015 remand directives, nor did the VA examiner address the theory of the case that has been advanced by the appellant: that prior to the Veteran's traumatic brain and musculoskeletal injuries incurred as result of his 20 foot fall from a gang plank on a construction site, he suffered from a cardiovascular event caused by his congenital pulmonary stenosis, and that this cardiovascular event caused him to fall.  Moreover, as there are extensive findings with regard to the Veteran's cardiovascular and circulatory systems contained in the August 1989 autopsy report, if the examiner found that the Veteran's pulmonic stenosis was a congenital disease, such findings should have been discussed.  Accordingly, on remand, a supplemental VA etiology opinion is required.

As for the appellant's petition to reopen her claim of entitlement to nonservice-connected death pension on the basis of new and material evidence, the Board notes that the January 2015 Board remand decision directed the AOJ to adjudicate that claim in light of all of the additional evidence through issuance of a Supplemental Statement of the Case (SSOC).  However, a review of the April 2016 SSOC of record reveals that the AOJ did not adjudicate the new and material evidence issue.  Accordingly, on remand, this issue should be adjudicated in compliance with the January 2015 Board remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who completed the March 2016 cause of death etiology opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must address the following:

A.  The examiner must describe and diagnose the manifestations of any cardiac disability found to be present at any time prior to the Veteran's death.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cardiac disability had its onset during active service or is related to such service.  

B.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's pulmonic stenosis diagnosed in service, caused or significantly contributed to the Veteran's cause of death.  

C.  If the examiner finds that the Veteran's pulmonic stenosis did cause or contribute materially and substantially to the Veteran's death, the examiner must provide an opinion as to whether the Veteran's congenital pulmonic stenosis a "disease process" OR is it a "defect or abnormality".  The examiner is to consider the definitions set forth above (in the body of the remand).

D.  If the proper classification of the Veteran's in-service diagnosis of pulmonic stenosis is a "disease process" of congenital, developmental, familial, or hereditary origin, the examiner should then render an opinion as to whether the disease preexisted the Veteran's military service.  If so, the examiner should state whether it underwent a permanent increase in severity during his active service and whether any permanent increase was due to the natural progress of the condition.

E.  If the proper classification of the Veteran's in-service diagnosis of pulmonic stenosis is a "defect" of congenital, developmental, familial, or hereditary origin, the examiner should then render an opinion as to whether there is any evidence of a superimposed disease or injury that occurred during service resulting in a current disorder that caused or contributed materially or substantially to the cause of the Veteran's death.  

F.  If congenital pulmonic stenosis did not cause or substantially or materially contribute to the cause of the Veteran's death, is it at least as likely as not that another disability of service origin caused or contributed materially or substantially to the cause of the Veteran's death.

i.  In providing this opinion the examiner must consider the appellant's February 2011 and April 2016 lay statements, and October 2013 Board testimony that the Veteran experienced a cardiovascular event that caused him to fall 20 feet and incur traumatic injuries.  

ii.  The examiner must also specifically address: (1) the August 1989 private emergency medical service (EMS) billing statement reporting cardiac arrest; (2) the August 1989 autopsy report including any medical observations pertaining to the Veteran's circulatory system, his cardiovascular system, or any other observations relevant to his heart health or a potential cardiovascular event; and (3) the November 2013 private physician's statement addressing etiology.

iii.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  After undertaking any necessary additional development, readjudicate the issues on appeal to include readjudication of the issue of entitlement to death pension benefits on the basis of new and material evidence.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative must be provided with an SSOC and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










						(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




